UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

UNITED STATES OF AMERICA, ex rel.
ANTHONY BENNETT,

                            Plaintiff/Relator,

       vs.                                                                   6:18-CV-1403
                                                                             (TJM/ATB)
STEVEN T. MNUCHIN et al.,

                      Defendants.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                   DECISION & ORDER

I.     INTRODUCTION

       This pro se action brought pursuant to the False Claims Act (“FCA”), 31 U.S.C. §

3729 et seq., Dkt. No. 1, was before the Hon. Andrew T. Baxter, United States Magistrate

Judge, for an initial review pursuant to 28 U.S.C. § 1915(e). After a comprehensive

review of the Complaint, Magistrate Judge Baxter recommends that the qui tam complaint

be dismissed in its entirety under 28 U.S.C. § 1915(e)(2)(B)(i-iii), and that the dismissal be

with prejudice and without the opportunity to amend. Ord. & Rep.-Rec., Dkt. No. 7, at 24-

25. Plaintiff/putative Relator Anthony Bennett has filed objections to Magistrate Judge

Baxter’s recommendations. Dkt. No. 9.

II.    STANDARD OF REVIEW

       When objections to a magistrate judge's report and recommendation are lodged,

                                                 1
the district court makes a "de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made." See 28

U.S.C. § 636(b)(1); see also United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir.

1997) (The Court must make a de novo determination to the extent that a party makes

specific objections to a magistrate's findings). “[E]ven a pro se party's objections to a

Report and Recommendation must be specific and clearly aimed at particular findings in

the magistrate's proposal, such that no party be allowed a second bite at the apple by

simply relitigating a prior argument.” DiPilato v. 7-Eleven, Inc., 662 F. Supp. 2d 333, 340

(S.D.N.Y. 2009)(internal quotation marks and citation omitted). The Court reviews for

clear error those portions of the report and recommendation to which no objection are

lodged. Id.

       After reviewing the report recommendation, the Court may "accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate

judge. The judge may also receive further evidence or recommit the matter to the

magistrate judge with instructions." 28 U.S.C. § 636(b)(1)(C).

III.   DISCUSSION

       Having considered Plaintiff’s objections and having completed a de novo review of

the issues raised by the objections, the Court has determined to adopt Magistrate Judge

Baxter’s recommendations for the reasons stated in his thorough report.

IV.    CONCLUSION

       Accordingly, the Court ACCEPTS and ADOPTS the recommendations in the Order

and Report-Recommendation [Dkt. # 7] for the reasons stated therein. Therefore, it is



                                               2
hereby

       ORDERED that the qui tam Complaint, Dkt. No. 1, is DISMISSED in its entirety

under 28 U.S.C. § 1915(e)(2)(B)(i-iii), and that the dismissal is with prejudice and without

the opportunity to amend as to claims against various individuals who are afforded

absolute immunity and on claims resting on meritless bases, as explained by Magistrate

Judge Baxter, and it is further,

       ORDERED that Plaintiff’s motion “Demanding to be produced in the Judge’s

Chambers on the filing into Record [sic] in the courts Concerning Bill in equity [sic],” Dkt.

No. 10, is DENIED as moot, and it further,

       ORDERED that Plaintiff’s March 13, 2019 letter asking, inter alia, “what is the

Chancellors [sic] name [Plaintiff’s] Bill in Equity was too given to;” “where and when will

[Plaintiff] receive” a case number for the Bill of Equity and other documents he sent to the

Court on February 21, 2019, see Dkt. No. 12; confirmation that Plaintiff’s “funds are before

a Chancellor in an Article III, Section 2 Court by Law,” and “an in-chambers meeting so

[Plaintiff] can tie up all ends pertaining to [his] Estate/trust business,” is DENIED as

seeking relief and pertaining to matters beyond the scope of the instant case.

       The Clerk of the Court may close the file in this matter.       .

IT IS SO ORDERED.

Dated:March 25, 2019




                                               3
